 1 Micah K. Nilsson, Esq. (SBN250919)
   Justin L. Thomas, Esq. (SBN 288590)
 2 ZIMMER & MELTON, LLP
   11601 Bolthouse Drive, Suite 100
 3 Bakersfield, California 93311
   Telephone: 661.463.6700
 4 Facsimile: 661.501.4221
   mnilsson@zimmermelton.com
 5 jthomas@zimmermelton.com

 6 Attorneys for Plaintiff: MATTHEW MCCALEB

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                   EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
10

11 MATTHEW MCCALEB,                                       Civil Action No. 1:20-cv-00937-AWI-JLT

12                         Plaintiff,
                                                          STIPULATION AND ORDER TO
13 v.                                                     AMEND SCHEDULING ORDER

14 BLACK & DECKER (U.S.) INC., STANLEY                   (Doc. 20)
   BLACK & DECKER, INC., HOME DEPOT
15 U.S.A., INC. and Does 1 through 50, Inclusive.

16                         Defendant.

17

18
            Pursuant to Local Rule 143, Matthew McCaleb (“Plaintiff”) and Black & Decker (U.S.) Inc.,
19
     and Home Depot U.S.A., Inc. (collectively “Defendant”) stipulate and ask the Court to Order that
20
     the scheduling order entered on October 1, 2020 (ECF No. 11) be modified by extending certain
21
     discovery and discovery motion deadlines approximately 90 days.
22
            Pursuant to the October 1, 2020 Scheduling Order:
23
            The discovery deadline for non-expert discovery is currently set for July 9, 2021;
24
            The deadlines for disclosure of expert witnesses are July 23, 2021 (Plaintiff), August 6, 2021
25
     (Defendant), and September 3, 2021 (Plaintiff’s rebuttal);
26
            The discovery deadline for expert discovery is currently set for October 4, 2021;
27
            The deadline for filing non-dispositive pre-trial motions is October 18, 2021;
28


                                           1:20-cv-00937-AWI-JLT
 1          The deadline for filing dispositive motions is December 13, 2021;

 2          The Pre-Trial Conference is scheduled for March 18, 2022;

 3          Trial is scheduled for May 16, 2022;

 4          The parties have conducted the following written discovery and depositions:

 5          1.     Defendant provided initial disclosure statement on October 19, 2020;

 6          2.     Plaintiff provided initial disclosure statement on October 19, 2020;

 7          3.     Plaintiff provided supplemental disclosure statement on March 5, 2021;

 8          4.     Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

 9 Premises in a Civil Action (Mercy Hospital);

10          5.     Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

11 Premises in a Civil Action (KFH/SCPMG);

12          6.     Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

13 Premises in a Civil Action (American-Ambulance Fresno);

14          7.     Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

15 Premises in a Civil Action (Wonderful Pistachio & Almonds, LLC);

16          8.     Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

17 Premises in a Civil Action (California Pacific Medical Center – Medical Records);

18          9.     Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

19 Premises in a Civil Action (California Pacific Medical Center – Billing);

20          10.    Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
21 Premises in a Civil Action (California Pacific Medical Center – Radiology);

22          11.    Deposition of Robert Wallace completed on May 18, 2021;

23          12.    Deposition of Cheyenne Wallace completed on May 18, 2021;

24          The following discovery and depositions are outstanding:

25          1.     Defendant’s responses to Plaintiff’s Request for Production of Documents, Set One

26 (due date extended from 6/21/21 to 7/6/21);
27          2.     Defendant’s responses to Plaintiff’s Special Interrogatories, Set One (due date

28 extended from 6/21/21 to 7/6/21);
                                                     2
                                          1:20-cv-00937-AWI-JLT
 1          3.      Defendant’s Notice of Taking Deposition of Plaintiff Matthew McCaleb (noticed for

 2 July 8, 2021), and defendant requests that it be in person;

 3          4.      Plaintiff’s Rule 30(b)(6) Deposition Notice Directed to Defendant Black & Decker

 4 (U.S.) Inc. (noticed for July 8, 2021);

 5          Good cause exists to extend the discovery deadlines. Despite the parties’ efforts to adhere

 6 to the existing discovery deadlines, the parties require additional time to complete non-expert

 7 discovery to accommodate the schedules of the parties, counsel, and witnesses and to allow Mr.

 8 McCaleb’s deposition to be in person. (See Declaration of Nilsson, attached as Exhibit “A” and

 9 Declaration of N Kliebenstein, attached as Exhibit “B”). An extension of the discovery deadlines

10 will permit the parties needed time to complete non-expert discovery and explore potential informal

11 resolution.

12          The parties have agreed to engage in mediation. The parties agreed to use Peter Searle, Esq.

13 of Judicate West as mediator. Unfortunately, Mr. Searle did not have availability until November

14 2021, so the parties are currently confirming the availability of William Smith, Esq. to serve as

15 mediator with a mediation date in September, 2021. (See Declaration of Nilsson, attached as Exhibit

16 “A” and Declaration of N Kliebenstein, attached as Exhibit “B”).

17          The discovery deadlines may be continued without requiring continuance of the dispositive

18 motion deadline, pre-trial conference or trial date.

19          To permit the parties additional time to complete non-expert discovery and explore potential

20 resolution, the parties stipulate, by and through their respective counsel of record, that:
21          1.      This stipulation is executed by all parties who have appeared in and are affected by

22 this action;

23          2.      Good cause exists to modify the October 1, 2020 Scheduling Order in order to permit

24 the parties to complete pending non-expert discovery in light of the availability of the parties,

25 counsel, and witnesses prior to the existing non-expert discovery cut off, and to permit the parties

26 additional time to explore settlement (including completing mediation) before the parties incur
27 additional expense related to expert witnesses expert discovery.

28          3.      The deadline to complete non-expert discovery be continued to October 12, 2021;
                                                       3
                                             1:20-cv-00937-AWI-JLT
 1          4.       The deadline for Plaintiff to disclose expert witnesses be continued to November 1,

 2 2021;

 3          5.       The deadline for Defendant to disclose expert witnesses be continued to November

 4 22, 2021;

 5          6.       The deadline for Plaintiff to disclose rebuttal expert witnesses be continued to

 6 December 15, 2021;

 7          7.       The deadline to complete expert discovery be continued to January 7, 2022;

 8          8.       The deadline to file non-dispositive pre-trial motions, including discovery motions,

 9 be continued to January 18, 2022;

10          9.       The deadline for hearings on non-dispositive pre-trial motions, including discovery

11 motions, be continued to February 14, 2022

12          10.      All other deadlines set forth in the Court’s Scheduling Conference Order shall remain

13 in effect.

14 Dated:         June 23, 2021                           ZIMMER & MELTON, LLP
15

16                                                        By: /s/ Micah K. Nilsson
                                                             Micah K. Nilsson
17                                                           Justin L. Thomas
                                                             Attorneys for Plaintiff
18                                                           MATTHEW MCCALEB
19

20 Dated:         June 23, 2021                           BOWMAN AND BROOKE LLP

21

22                                                        By: /s/ Neil M. Kliebenstein
                                                             Neil Kliebenstein
23                                                           Samuel J. Galvin
                                                             Attorneys for Defendants
24                                                           Black & Decker (U.S.) Inc. and Home Depot
                                                             U.S.A., Inc.
25

26
27

28
                                                      4
                                            1:20-cv-00937-AWI-JLT
 1                                             ORDER

 2         Based upon the stipulation of the parties and good cause appearing, the Court ORDERS the

 3 case schedule to be amended as follows,

 4         1.     The parties SHALL complete non-expert discovery no later than October 12, 2021.

 5         2.     The parties SHALL complete expert discovery no later than January 7, 2022. The

 6 plaintiff SHALL disclose expert witnesses no later than November 1, 2021. The defense SHALL

 7 disclose expert witnesses no later than November 22, 2021. The plaintiff SHALL disclose rebuttal

 8 expert witnesses no later than December 15, 2021;

 9         3.     The parties SHALL file non-dispositive motions, if any, no later than January 18,

10 2022. They SHALL be set for hearing no later than February 18, 2022.

11         No other amendments of the case schedule are authorized.

12

13 IT IS SO ORDERED.

14
       Dated:    June 23, 2021                           _ /s/ Jennifer L. Thurston
15                                             CHIEF UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   5
                                         1:20-cv-00937-AWI-JLT
 1                                              Exhibit “A”

 2                                  Declaration of Micah K. Nilsson, Esq.

 3          I, Micah K. Nilsson, Esq., hereby declare:

 4          1.     I am an attorney licensed to practice before this Court. I am one of the attorneys

 5 representing Plaintiff, Matthew McCaleb with respect to Case No. 1:20-cv-00937-AWI-JLT.

 6          2.     On behalf of Plaintiff, Matthew McCaleb, my firm has served written discovery on

 7 the Defendants and noticed the deposition of Defendants Person Most Qualified.

 8          3.     The responsive time for Defendants to complete the discovery and produce the

 9 noticed Persons Most Qualified for deposition conforms with the Scheduling Order. However, due

10 to scheduling issues of counsel and the witnesses, the depositions will not be completed prior to the

11 non-expert discovery cut-off.

12          4.     I anticipate that there may be some additional discovery Plaintiff needs to propound

13 after completing the deposition(s) of Defendants PMQ(s) in order to be thorough with discovery and

14 improve the quality of the trial.

15          5.     The requested modification to the Scheduling Order will permit the parties time to

16 complete necessary non-expert discovery and explore potential informal resolution.

17          6.     The parties have agreed to engage in mediation, and are currently confirming the

18 availability of William Smith, Esq. to serve as mediator with an anticipated mediation date in

19 September 2021.

20                 I declare under penalty of perjury under the laws of the State of California that the

21 foregoing is true and correct.

22 Executed on June 23, 2021                             ZIMMER & MELTON, LLP

23

24                                                       By: /s/ Micah K. Nilsson
                                                            Micah K. Nilsson
25                                                          Justin L. Thomas
                                                            Attorneys for Plaintiff
26                                                          MATTHEW MCCALEB
27

28
                                                     6
                                           1:20-cv-00937-AWI-JLT
 1                                               Exhibit “B”
 2                                 Declaration of Neil Kliebenstein, Esq.

 3          I, Neil Kliebenstein, Esq., hereby declare:

 4          1.      I am an attorney licensed to practice before this Court. I am one of the attorneys

 5 representing Defendants Black & Decker (U.S.) Inc., Stanley Black & Decker, Inc., and Home Depot

 6 U.S.A., Inc. (collectively “Defendants”) with respect to Case No. 1:20-cv-00937-AWI-JLT.

 7          2.      On behalf of Defendants, my firm has served written discovery on the Plaintiff,

 8 served several third-party subpoenas, and deposed percipient witnesses.

 9          3.      Defendants timely served Plaintiff with a deposition notice, which conforms with the

10 Scheduling Order. However, due to scheduling issues of counsel and the witnesses, and defendants’

11 request for an in-person deposition completion of the deposition will not be completed prior to the

12 non-expert discovery cut-off.

13          4.      I anticipate that there may be some additional discovery Defendants need to propound

14 after completing the Plaintiff’s deposition in order to be thorough with discovery and improve the

15 quality of the trial.

16          5.      Plaintiff served Defendants with a timely notice to depose Defendants’ Person(s)

17 Most Qualified. However, due to scheduling issues of counsel and the Person(s) Most Qualified,

18 the depositions will not be completed prior to the non-expert discovery cut-off.

19          6.      The requested modification to the Scheduling Order will permit the parties time to

20 complete necessary non-expert discovery and explore potential informal resolution.
21          7.      The parties have agreed to engage in mediation, and are currently confirming the

22 availability of William Smith, Esq. to serve as mediator with an anticipated mediation date in

23 September 2021, subject to his availability. Mediator Peter Searle, who the parties had agreed to,

24 is not available until November.

25 / / /

26 / / /
27 / / /

28 / / /
                                                      7
                                           1:20-cv-00937-AWI-JLT
 1                 I declare under penalty of perjury under the laws of the State of California that the

 2 foregoing is true and correct.

 3
     Executed on June 23, 2021                          BOWMAN AND BROOKE LLP
 4

 5
                                                        By: /s/ Neil M. Kliebenstein
 6                                                         Neil Kliebenstein
                                                           Samuel J. Galvin
 7                                                         Attorneys for Defendants
                                                           Black & Decker (U.S.) Inc. and Home Depot
 8                                                         U.S.A., Inc.

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    8
                                          1:20-cv-00937-AWI-JLT
